Citation Nr: 0011697	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from December 1950 to 
December 1954 and from March 1955 to March 1971.  The 
appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Roanoke, Virginia, that denied the 
appellant's claim for entitlement to service connection for 
the cause of her husband's death.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appeal has been obtained by the agency of original 
jurisdiction.

2.  When the veteran passed away on February 17, 1993, he was 
in receipt of VA compensation benefits for recurrent 
dislocation of the left shoulder and bilateral hearing loss.

3.  Per the veteran's certificate of death, the immediate 
cause of death of a rupture of a thoracic aortic aneurysm.

4.  Medical evidence etiologically linking the veteran's 
death with his military service or his service-connected 
disabilities has not been presented.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well-grounded, and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After serving over twenty-one years in the United States Air 
Force, the veteran retired in 1971 and filed for VA 
compensation benefits.  As a result of his claim, and after 
reviewing his records and undergoing a physical examination, 
the RO determined that service connection was warranted for 
bilateral hearing loss and a left shoulder disability 
characterized as recurrent left shoulder dislocation and 
surgery.  VA Form 21-6796, Rating Decision, August 5, 1971.  
A twenty percent disability rating was assigned.

Twenty-two years later, the RO was notified that the veteran 
has passed away on February 17, 1993.  The veteran's widow, 
the appellant, submitted a VA Form 21-534, Application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable), received in 
April 1994.  In conjunction with the application, the widow 
provided to the RO a copy of the veteran's certificate of 
death, which listed the immediate cause of death of the 
veteran as "rupture of thoracic aneurysm".  

Also, an autopsy report was proffered.  Per the autopsy 
report, dated February 17, 1993, the veteran had a history of 
severe steroid dependent rheumatoid arthritis and a four-
month-old thoracic aortic aneurysm.  The examiner postulated 
that the veteran's aortic disease, and the subsequent 
aneurysm, was the result of rheumatoid arthritis.  The doctor 
summarized the autopsy and wrote:

	. . . is seems most likely that this 
patient, with severe rheumatoid 
arthritis, developed rheumatoid arteritis 
of the aorta weeks or months before death 
which later resolved through steroid 
therapy, but not before extensive damage 
to the media had occurred.  The aortic 
weakening led to a rupture which 
initially was localized in the form of a 
mediastinal pseudoaneurysm but later 
eroded into the esophagus causing 
exsanguination.

No other medical evidence was submitted in support of the 
appellant's claim.  The RO then, after reviewing the 
available evidence, denied the appellant's claim, and she has 
appealed from that decision.  VA Form 21-6796, Rating 
Decision, May 18, 1995.

In submitting her notice of disagreement, the appellant 
informed the VA that additional medical evidence would be 
forthcoming that would bolster her claim.  She also requested 
a hearing before the VA.  Said medical evidence has not been 
proffered, and the appellant was a "no-show" for her 
scheduled hearing.

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
received dependency and indemnity compensation [DIC].  38 
U.S.C.A. § 1310 (West 1991); Wray v. Brown, 7 Vet. App. 488 
(1995).  "The death of the veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (1999).  The appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities ". . . contributed 
substantially or materially" to cause death; "that [they] 
combined to cause death; that [they] aided or lent assistance 
to the production of death."  See 38 C.F.R. § 3.312(c)(1) 
(1999).  However, service-connected disabilities of a ". . . 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions" will 
not be held to have contributed to death resulting primarily 
from some other cause.  38 C.F.R. § 3.312(c)(2) (1999).

The threshold question to be answered at the onset of this 
claim is whether a well-grounded claim has been submitted.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An appellant 
has, by statute, the duty to submit evidence that a claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  Id.  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a 
particular claim is not well-grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  For service 
connection for the cause of death of a veteran, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where such assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).  Additionally, where the determine issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded requirement of 38 U.S.C.A. § 5107 (West 1991).  
Johnson v. Brown, 8 Vet. App. 423, 426-7 (1995) (Court held 
that the Board correctly found that the appellant's DIC claim 
was not well grounded where the appellant did not present 
medical evidence of a nexus between the veteran's heart 
disease, which caused his death, and his service, or medical 
evidence that the veteran's service-connected asthma caused 
or contributed to his heart disorder).

The appellant has claimed that her husband was taking 
steroids for his shoulder disability, and that these steroids 
ultimately caused his death.  However, the medical evidence, 
specifically the death certificate and the autopsy report, 
does not corroborate her claim.  While the record indicates 
that the veteran was taking steroids, there is no evidence 
that the steroids were for treatment of a service-connected 
disorder.  The medical evidence indicates that the fatal 
aneurysm developed as a result of rheumatoid arthritis.  The 
veteran was not in receipt of VA compensation benefits for 
rheumatoid arthritis.  He was only receiving VA compensation 
benefits for bilateral hearing loss and a left shoulder 
disability.  The medical evidence does not reveal that the 
left shoulder disability was related to rheumatoid arthritis.  
Thus, despite the appellant's contentions, medical evidence 
showing that the veteran's death was caused by or related to 
his service-connected disabilities has not been presented.

To file a well-grounded claim, the appellant must submit 
supporting evidence that justifies the belief that the 
veteran's death was etiologically related to or caused by 
military service or his service-connected disabilities.  
During the veteran's lifetime, he was not granted VA benefits 
for rheumatoid arthritis or a thoracic aneurysm.  Medical 
records proving, or even suggesting, that the appellant's 
husband had a service-related disability that led to his 
death or that his service-connected disabilities somehow 
caused his death have not been provided.  The appellant has 
only offered her lay opinion concerning her husband's medical 
condition and his subsequent death.  Undoubtedly, she is 
sincere in her belief that the medical conditions which 
caused the veteran's death were related to his honorable 
military service or his service-connected shoulder disorder 
or hearing loss, but she is not qualified to offer such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Mere contentions of the appellant, no matter how well-
meaning, without supporting medical evidence that 
etiologically relates the veteran's death with a disorder or 
condition found or treated in service, the veteran's service 
in general, or his service-connected disabilities, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  Hence, the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death is not well-grounded, and the claim is 
denied.

The Board adds that where a claimant refers to a specific 
source of evidence that could make her claim plausible, the 
VA has a duty to inform her of the necessity to submit that 
evidence to complete the application for benefits.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The VA, however, 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits pursuant to 38 U.S.C.A. § 5103(a) 
(West 1991) in this case because nothing in the record 
suggest the existence of evidence that might show that the 
veteran's rheumatoid arthritis or thoracic aneurysm developed 
within one year of his separation from service, was connected 
to any disease or injury during service, or was due to his 
service connected disabilities.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well-grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Because the claim is not well-grounded, 
there is no duty to assist in the further development of the 
claim.  The appellant's claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

